 1   JASON R. MAIER, ESQ.
     Nevada Bar No. 8557
 2   STEPHEN G. CLOUGH, ESQ.
     Nevada Bar No. 10549
 3   DANIELLE A. TARMU, ESQ.
     Nevada Bar No. 11727
 4   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 5   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 6   Facsimile: 702.629.7925
     E-mail:    jrm@mgalaw.com
 7              sgc@mgalaw.com
                dat@mgalaw.com
 8
     Attorneys for Plaintiffs Brenda Hauser,
 9   Michael Hauser, and Karen Hauser-Wells

10

11
                                  UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13

14     BRENDA HAUSER, an individual; MICHAEL Case No.: 2:18-CV-01043-JAD-PAL
       HAUSER, an individual; and KAREN
15     HAUSER-WELLS, an individual,          ORDER GRANTING STIPULATION
                                             TO EXTEND BRIEFING SCHEDULE
16                 Plaintiffs,               RE: DEFENDANT’S MOTION FOR
                                             SUMMARY JUDGMENT [ECF NO. 20]
17     vs.                                   AND PLAINTIFFS’ MOTION FOR
                                             SUMMARY JUDGMENT [ECF NO. 21]
18     HITES ENTERPRISES, INC. dba HITE’S
       FUNERAL HOME, a Nevada corporation;   (FIRST REQUEST)
19     DOES 1 through 10; and ROE
       CORPORATIONS 1 through 10, inclusive,
20                                                       [ECF No. 22]
                   Defendants.
21

22          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, Plaintiffs
23   BRENDA HAUSER, MICHAEL HAUSER, and KAREN HAUSER-WELLS (collectively,
24   “Plaintiffs”), by and through their attorneys of record, the law firm MAIER GUTIERREZ & ASSOCIATES,
25   and Defendant HITES ENTERPRISES, INC. dba HITE’S FUNERAL HOME (“Defendant”), by and
26   through its attorneys of record, the law firm of RESNICK & LOUIS, P.C., that the deadline for Plaintiffs
27   to file an opposition to Defendant’s Motion for Summary Judgment [ECF No. 20] filed on April 4,
28   2019, currently due on April 25, 2019, shall be continued for one week, through and including May


                                                        1
 1   2, 2019. The deadline for Defendant to file an opposition to Plaintiffs Motion for Summary Judgment
 2   [ECF No. 21] filed on April 4, 2019, currently due on April 25, 2019, shall be continued through and

 3   including May 2, 2019.
 4          The requested extension is necessary to allow the parties sufficient time to review and

 5   appropriately respond to the opposing motions. The attorney handling this Opposition for Plaintiffs,

 6   Ms. Tarmu, is pregnant and had unexpected health issues this week that required doctor appointments

 7   and limited her ability and hours to work this week. The restrictions and limited hours prevent her

 8   from finishing the Opposition, and opposing counsel graciously extended the professional courtesy of

 9   allowing Plaintiffs one more week to finish the Opposition. Discovery is closed and this is the parties’

10   first request for an extension related to this briefing. The extension is not intended to cause delay or

11   prejudice to any party; it is due only to an unexpected emergency that occurred this week.

12     DATED this 24th day of April, 2019.               DATED this 24th day of April, 2019.

13     MAIER GUTIERREZ & ASSOCIATES                      RESNICK & LOUIS, P.C.
14     /s/ Jason R. Maier                                /s/ Randall Tindall
       _                ________________                 _           ____________________
15     JASON R. MAIER, ESQ.                              RANDALL TINDALL, ESQ.
       Nevada Bar No. 8557                               Nevada Bar No. 6522
16     STEPHEN G. CLOUGH, ESQ.                           CARISSA CHRISTENSEN, ESQ.
       Nevada Bar No. 10549                              Nevada Bar No. 14692
17     DANIELLE A. TARMU, ESQ.                           8925 West Russell Road, Suite 220
       Nevada Bar No. 11727                              Las Vegas, Nevada 89148
18     8816 Spanish Ridge Avenue                         Attorneys for Defendant
       Las Vegas, Nevada 89148                           Hites Enterprises, Inc.
19     Attorneys for Plaintiffs                          dba Hite’s Funeral Home
       Brenda Hauser, Michael Hauser, and Karen
20     Hauser-Wells
21
                                                    ORDER
22
            IT IS SO ORDERED.
23
                       25th day of April, 2019.
            DATED this ____
24

25

26
                                                       U.S. District Judge Jennifer A. Dorsey
27

28


                                                        2
